Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is responsive to the U.S. Patent Application Ser. No 17/344,105 filed 06/10/2021 to 10/01/2021. 
Gerneral Remarks

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Status of claim to be treated in this office action:

Independent: 1, 11 and 18.
b.	Claims 1-21 are pending on the application.
Drawings
3.	The drawings were received on 06/10/2021.  These drawings are review and accepted by examiner.
Information Disclosure Statement

4.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 06/10/2021.  The information disclosed therein was considered.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
6. 	Claims 1-21 are rejected on the ground of nonstatutory obviousness-type doublepatenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,037,605.  Although the conflicting claims are not identical, they are not patentably distinct from each other because each claim limitation recited in the current claimed invention has a system comprising: computing circuitry having a power demand; and power control circuitry configured to: in response to determining that the power demand of the computing circuitry is less than an incoming power, generating a first mode signal, wherein the first mode signal is configured to induce a charging state of a power storage device; and in response to determining that the power demand is greater than the incoming power, generating a second mode signal, wherein the second mode signal is configured to cause the power storage device to provide a secondary power from the power storage device to the computing circuitry.  A method of manufacturing a memory device comprising: coupling power circuitry to a memory system, wherein the power circuitry comprises an energy storage device, wherein the power circuitry is configured to provide an output power to the memory system; and coupling the power circuitry to power control circuitry, wherein the power control circuitry configured to: in response to determining that a power demand of the memory system is less than an incoming power, generating a first mode signal, wherein the first mode signal is configured to induce a charging state of a power storage device; and in response to determining that the power demand is greater than the incoming power, generating a second mode signal, wherein the second mode signal is configured to cause the power storage device to provide a secondary power from the power storage device to the memory system.  An electronic device comprising power control circuitry configured to regulate power to computing circuitry, wherein regulating the power to the computing circuitry comprises: determining a power demand of the computing circuitry; in response to determining that the power demand is less than an incoming power, generating a first mode signal, wherein the first mode signal is configured to induce a charging state of a power storage device; and 17MICS:0387-6 2015-0623.06 in response to determining that the power demand is greater than the incoming power, generating a second mode signal, wherein the second mode signal is configured to cause the power storage device to provide a secondary power from the power storage device to the computing circuitry and functional corresponding to claim limitation recited the U.S. Patent No. 11,037,605 such as a system comprising: memory circuitry; power circuitry comprising a power storage device; and a controller configured to: determine a power demand of the memory circuitry; in response to determining that the power demand is less than an incoming supply power, generating a first mode signal, wherein the first mode signal is configured to induce a charging state of the power storage device; and in response to determining that the power demand is greater than the incoming supply power, generating a second mode signal, wherein the second mode signal is configured to cause the power storage device to provide a secondary power to the memory circuitry.   A method comprising: determining a power demand of memory circuitry; in response to determining that the power demand is less than an incoming supply power, generating a first mode signal, wherein the first mode signal is configured to induce a charging state of a power storage device; and in response to determining that the power demand is greater than the incoming supply power, generating a second mode signal, wherein the second mode signal is configured to cause the power storage device to provide a secondary power to the memory circuitry and Power circuitry of a memory device comprising: a power storage device; and power delivery circuitry, wherein the power delivery circuitry is configured to: receive a first power from a power supply; receive a second power from the power storage device; and regulate a third power to memory circuitry of the memory device, wherein regulating the third power to the memory circuitry comprises supplanting or supplementing the first power with the second power in response to a power demand of the memory circuitry greater than the first power.
However, the current claimed invention discloses a system, a method of manufacturing a memory device and an electronic device (claims 1-21), while the U.S. Patent No. 11,037,605 discloses a system, a method and power circuitry of a memory device, but it would have been obvious to one of ordinary skill in the art appreciate that both the current claimed invention and the U.S. Patent No. 11,037,605 can have the same result and applying the system has a memory circuitry and a power circuitry for the purpose that the memory system perform a data transaction at a faster rate, and latency of the memory system is reduced.  The energy storage device enables improved performance of the memory device.
7.	Claims 1-21 are rejected on the ground of nonstatutory obviousness-type doublepatenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,685,684.  Although the conflicting claims are not identical, they are not patentably distinct from each other because each claim limitation recited in the current claimed invention has a system comprising: computing circuitry having a power demand; and power control circuitry configured to: in response to determining that the power demand of the computing circuitry is less than an incoming power, generating a first mode signal, wherein the first mode signal is configured to induce a charging state of a power storage device; and in response to determining that the power demand is greater than the incoming power, generating a second mode signal, wherein the second mode signal is configured to cause the power storage device to provide a secondary power from the power storage device to the computing circuitry.  A method of manufacturing a memory device comprising: coupling power circuitry to a memory system, wherein the power circuitry comprises an energy storage device, wherein the power circuitry is configured to provide an output power to the memory system; and coupling the power circuitry to power control circuitry, wherein the power control circuitry configured to: in response to determining that a power demand of the memory system is less than an incoming power, generating a first mode signal, wherein the first mode signal is configured to induce a charging state of a power storage device; and in response to determining that the power demand is greater than the incoming power, generating a second mode signal, wherein the second mode signal is configured to cause the power storage device to provide a secondary power from the power storage device to the memory system.  An electronic device comprising power control circuitry configured to regulate power to computing circuitry, wherein regulating the power to the computing circuitry comprises: determining a power demand of the computing circuitry; in response to determining that the power demand is less than an incoming power, generating a first mode signal, wherein the first mode signal is configured to induce a charging state of a power storage device; and 17MICS:0387-6 2015-0623.06 in response to determining that the power demand is greater than the incoming power, generating a second mode signal, wherein the second mode signal is configured to cause the power storage device to provide a secondary power from the power storage device to the computing circuitry and functional corresponding to claim limitation recited the U.S. Patent No. 10,685,684 such as a memory device comprising: one or more circuit boards; memory circuitry disposed on the one or more circuit boards; and an energy storage device disposed on the one or more circuit boards, wherein the energy storage device is configured to supplant or supplement an external power source configured to provide power to the memory circuitry.  A solid state memory device comprising: an energy storage device; and memory circuitry configured to receive power from the energy storage device during a period of increased power demand by the memory circuitry and A computing system comprising: a power supply configured to supply a first power; an energy storage device separate from the power supply and configured to supply a second power; a computing device, wherein the computing device comprises a first power demand in a first configuration and a second power demand in a second configuration, wherein the second power demand is greater than the first power demand; and power delivery circuitry configured to regulate a third power to the computing device, wherein an electrical connection of the energy storage device is configured to be coupled to a ground reference in response to the computing device operating in the first configuration, wherein the electrical connection of the energy storage device is configured to be coupled to a positive reference, at an electrical potential greater than the ground reference, in response to the computing device operating in the second configuration such that the third power comprises the first power and the second power.
	However, the current claimed invention discloses a system, a method of manufacturing a memory device and an electronic device (claims 1-21), while the U.S. Patent No. 10,685,684 discloses a memory device, a solid state memory device and a computing system, but it would have been obvious to one of ordinary skill in the art appreciate that both the current claimed invention and the U.S. Patent No. 10,685,684 can have the same result and apply the system has a memory circuitry and a power circuitry for the purpose that the memory system perform a data transaction at a faster rate, and latency of the memory system is reduced.  The energy storage device enables improved performance of the memory device.
8.	Claims 1-21 are rejected on the ground of nonstatutory obviousness-type doublepatenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,497,403.  Although the conflicting claims are not identical, they are not patentably distinct from each other because each claim limitation recited in the current claimed invention has a system comprising: computing circuitry having a power demand; and power control circuitry configured to: in response to determining that the power demand of the computing circuitry is less than an incoming power, generating a first mode signal, wherein the first mode signal is configured to induce a charging state of a power storage device; and in response to determining that the power demand is greater than the incoming power, generating a second mode signal, wherein the second mode signal is configured to cause the power storage device to provide a secondary power from the power storage device to the computing circuitry.  A method of manufacturing a memory device comprising: coupling power circuitry to a memory system, wherein the power circuitry comprises an energy storage device, wherein the power circuitry is configured to provide an output power to the memory system; and coupling the power circuitry to power control circuitry, wherein the power control circuitry configured to: in response to determining that a power demand of the memory system is less than an incoming power, generating a first mode signal, wherein the first mode signal is configured to induce a charging state of a power storage device; and in response to determining that the power demand is greater than the incoming power, generating a second mode signal, wherein the second mode signal is configured to cause the power storage device to provide a secondary power from the power storage device to the memory system.  An electronic device comprising power control circuitry configured to regulate power to computing circuitry, wherein regulating the power to the computing circuitry comprises: determining a power demand of the computing circuitry; in response to determining that the power demand is less than an incoming power, generating a first mode signal, wherein the first mode signal is configured to induce a charging state of a power storage device; and 17MICS:0387-6 2015-0623.06 in response to determining that the power demand is greater than the incoming power, generating a second mode signal, wherein the second mode signal is configured to cause the power storage device to provide a secondary power from the power storage device to the computing circuitry and functional corresponding to claim limitation recited the U.S. Patent No. 10,497,403 such as a method comprising: charging an energy storage device via a first power from a power supply, wherein the energy storage device is coupled between an input of power delivery circuitry of a memory device and an output of the power delivery circuitry; receiving, in the power delivery circuitry, the first power from the power supply, a second power from the energy storage device, or both; and delivering a third power, via the power delivery circuitry, to a memory system of the memory device.  A method of manufacturing a memory device comprising: coupling power delivery circuitry to a memory system; and coupling an energy storage device between an input of the power delivery circuitry and an output of the power delivery circuitry, wherein the energy storage device is configured to supply a first power to the input energy storage device, and wherein the output of the power delivery circuitry is configured to provide a second power to the memory system and A method of manufacturing an electronic device comprising: coupling power delivery circuitry to one or more memory arrays, wherein the power delivery circuitry is configured to receive a first power from a power supply and supply a second power to the one or more memory arrays; coupling a first electrical connection of an energy storage device to an input of the power delivery circuitry, wherein the energy storage device is configured to supply a third power to the power delivery circuitry; and coupling a second electrical connection of the energy storage device to a ground reference via a switch, wherein the switch is configured to operatively couple the second electrical connection of the energy storage device and the ground reference during charging of the energy storage device.
	However, the current claimed invention discloses a system, a method of manufacturing a memory device and an electronic device (claims 1-21), while the U.S. Patent No. 10,497,403 discloses a method, a method of manufacturing a memory  device and a method of manufacturing an electronic device, but it would have been obvious to one of ordinary skill in the art appreciate that both the current claimed invention and the U.S. Patent No. 10,497,403 can have the same result and apply the system has a memory circuitry and a power circuitry for the purpose that the memory system perform a data transaction at a faster rate, and latency of the memory system is reduced.  The energy storage device enables improved performance of the memory device.
9.	Claims 1-21 are rejected on the ground of nonstatutory obviousness-type doublepatenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,304,499.  Although the conflicting claims are not identical, they are not patentably distinct from each other because each claim limitation recited in the current claimed invention has a system comprising: computing circuitry having a power demand; and power control circuitry configured to: in response to determining that the power demand of the computing circuitry is less than an incoming power, generating a first mode signal, wherein the first mode signal is configured to induce a charging state of a power storage device; and in response to determining that the power demand is greater than the incoming power, generating a second mode signal, wherein the second mode signal is configured to cause the power storage device to provide a secondary power from the power storage device to the computing circuitry.  A method of manufacturing a memory device comprising: coupling power circuitry to a memory system, wherein the power circuitry comprises an energy storage device, wherein the power circuitry is configured to provide an output power to the memory system; and coupling the power circuitry to power control circuitry, wherein the power control circuitry configured to: in response to determining that a power demand of the memory system is less than an incoming power, generating a first mode signal, wherein the first mode signal is configured to induce a charging state of a power storage device; and in response to determining that the power demand is greater than the incoming power, generating a second mode signal, wherein the second mode signal is configured to cause the power storage device to provide a secondary power from the power storage device to the memory system.  An electronic device comprising power control circuitry configured to regulate power to computing circuitry, wherein regulating the power to the computing circuitry comprises: determining a power demand of the computing circuitry; in response to determining that the power demand is less than an incoming power, generating a first mode signal, wherein the first mode signal is configured to induce a charging state of a power storage device; and 17MICS:0387-6 2015-0623.06 in response to determining that the power demand is greater than the incoming power, generating a second mode signal, wherein the second mode signal is configured to cause the power storage device to provide a secondary power from the power storage device to the computing circuitry and functional corresponding to claim limitation recited the U.S. Patent No. 10,304,499 such as A memory device, comprising: a memory system; and an energy storage device, wherein the energy storage device is configured to supply a first power to the memory system when a second power from a power supply is eliminated or insufficient.  A method comprising: receiving, in power delivery circuitry, a first power from a power supply; charging an energy storage device disposed within a computer component; receiving, in the power delivery circuitry, a second power from the energy storage device when the first power is insufficient; and delivering a third power, via the power delivery circuitry, to a memory system of the computer component and a computer component comprising: a memory system; an energy storage device; and power delivery circuitry, wherein the power delivery circuitry is configured to receive a first power from an power supply and a second power from the energy storage device, wherein the power delivery circuitry is configured to supply a third power to the memory system, wherein the third power comprises the first power, the second power, or a combination thereof.
	However, the current claimed invention discloses a system, a method of manufacturing a memory device and an electronic device (claims 1-21), while the U.S. Patent No. 10,304,499 discloses a memory device, a method and a computer component, but it would have been obvious to one of ordinary skill in the art appreciate that both the current claimed invention and the U.S. Patent No. 10,304,499 can have the same result and apply the system has a memory circuitry and a power circuitry for the purpose that the memory system perform a data transaction at a faster rate, and latency of the memory system is reduced.  The energy storage device enables improved performance of the memory device.
10.	Claims 1-21 are rejected on the ground of nonstatutory obviousness-type doublepatenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,922,683.  Although the conflicting claims are not identical, they are not patentably distinct from each other because each claim limitation recited in the current claimed invention has a system comprising: computing circuitry having a power demand; and power control circuitry configured to: in response to determining that the power demand of the computing circuitry is less than an incoming power, generating a first mode signal, wherein the first mode signal is configured to induce a charging state of a power storage device; and in response to determining that the power demand is greater than the incoming power, generating a second mode signal, wherein the second mode signal is configured to cause the power storage device to provide a secondary power from the power storage device to the computing circuitry.  A method of manufacturing a memory device comprising: coupling power circuitry to a memory system, wherein the power circuitry comprises an energy storage device, wherein the power circuitry is configured to provide an output power to the memory system; and coupling the power circuitry to power control circuitry, wherein the power control circuitry configured to: in response to determining that a power demand of the memory system is less than an incoming power, generating a first mode signal, wherein the first mode signal is configured to induce a charging state of a power storage device; and in response to determining that the power demand is greater than the incoming power, generating a second mode signal, wherein the second mode signal is configured to cause the power storage device to provide a secondary power from the power storage device to the memory system.  An electronic device comprising power control circuitry configured to regulate power to computing circuitry, wherein regulating the power to the computing circuitry comprises: determining a power demand of the computing circuitry; in response to determining that the power demand is less than an incoming power, generating a first mode signal, wherein the first mode signal is configured to induce a charging state of a power storage device; and 17MICS:0387-6 2015-0623.06 in response to determining that the power demand is greater than the incoming power, generating a second mode signal, wherein the second mode signal is configured to cause the power storage device to provide a secondary power from the power storage device to the computing circuitry and functional corresponding to claim limitation recited the U.S. Patent No. 9,922,683 such as a system, comprising: a memory device, comprising: a memory system; an energy storage device; and power delivery circuitry configured to deliver to the memory system a first power from the energy storage device and a second power from an external power supply coupled to the memory device, wherein the memory system has a power demand limit that exceeds the maximum power that may be delivered by the external power supply.  A method, comprising: maintaining a latency of a memory system when the memory system is operating in an overdraw state, wherein the overdraw state comprises the memory system having a power demand higher than a maximum output power of an external power supply; and 4  Application No. 15/665,062  Amendment and Response to Office Action Mailed on August 28, 2017 supplying a supplemental power from an energy storage device, wherein the supplemental power is combined with a supply power from the external power supply to meet the power demand of the memory system and A solid state memory device, comprising: a memory system; an energy storage device comprising a capacitor; and power delivery circuitry coupled in parallel with the energy storage device, wherein the power delivery circuitry is configured to deliver to the memory system a first power from an external power supply and a second power from the energy storage device, wherein the memory system has a power demand limit that exceeds the maximum power that may be delivered by the external power supply.
	However, the current claimed invention discloses a system, a method of manufacturing a memory device and an electronic device (claims 1-21), while the U.S. Patent No. 9,922,683 discloses a system, a method and a solid state memory device, but it would have been obvious to one of ordinary skill in the art appreciate that both the current claimed invention and the U.S. Patent No. 9,922,683 can have the same result and apply the system has a memory circuitry and a power circuitry for the purpose that the memory system perform a data transaction at a faster rate, and latency of the memory system is reduced.  The energy storage device enables improved performance of the memory device.
11.	Claims 1-21 are rejected on the ground of nonstatutory obviousness-type doublepatenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,747,957.  Although the conflicting claims are not identical, they are not patentably distinct from each other because each claim limitation recited in the current claimed invention has a system comprising: computing circuitry having a power demand; and power control circuitry configured to: in response to determining that the power demand of the computing circuitry is less than an incoming power, generating a first mode signal, wherein the first mode signal is configured to induce a charging state of a power storage device; and in response to determining that the power demand is greater than the incoming power, generating a second mode signal, wherein the second mode signal is configured to cause the power storage device to provide a secondary power from the power storage device to the computing circuitry.  A method of manufacturing a memory device comprising: coupling power circuitry to a memory system, wherein the power circuitry comprises an energy storage device, wherein the power circuitry is configured to provide an output power to the memory system; and coupling the power circuitry to power control circuitry, wherein the power control circuitry configured to: in response to determining that a power demand of the memory system is less than an incoming power, generating a first mode signal, wherein the first mode signal is configured to induce a charging state of a power storage device; and in response to determining that the power demand is greater than the incoming power, generating a second mode signal, wherein the second mode signal is configured to cause the power storage device to provide a secondary power from the power storage device to the memory system.  An electronic device comprising power control circuitry configured to regulate power to computing circuitry, wherein regulating the power to the computing circuitry comprises: determining a power demand of the computing circuitry; in response to determining that the power demand is less than an incoming power, generating a first mode signal, wherein the first mode signal is configured to induce a charging state of a power storage device; and 17MICS:0387-6 2015-0623.06 in response to determining that the power demand is greater than the incoming power, generating a second mode signal, wherein the second mode signal is configured to cause the power storage device to provide a secondary power from the power storage device to the computing circuitry and functional corresponding to claim limitation recited the U.S. Patent No. 9,747,957 such as a system, comprising: a memory device, comprising: a memory system; an energy storage device comprising a capacitor; and power delivery circuitry configured to deliver to the memory system a first power from the energy storage device and a second power from an external power supply coupled to the memory device.  A method, comprising: coupling a first end of an energy storage device disposed within a memory device to ground while an external power supply charges the energy storage device and provides power to the memory device; receiving a first signal at the energy storage device instructing the energy storage device to enter a discharge mode; coupling the first end of the energy storage device to an output of a power delivery circuitry of the memory device; and delivering power from the energy storage device to the power delivery circuitry.3Serial No. 15/169,075Amendment and Response to  A system, comprising: an external power supply; and a solid state memory device, comprising: a memory system; an energy storage device; and power delivery circuitry, wherein the power delivery circuitry is configured to receive a first power from the external power supply coupled to the solid state memory device and a second power from the energy storage device when the first power from the external power supply is removed from the power delivery circuitry, and the power delivery circuitry is configured to deliver a third power to the memory system 4Serial No. 15/169,075Amendment and Response toOffice Action Mailed December 5, 2016and a solid state memory device, comprising: a memory system; an energy storage device comprising a feed-forward capacitor; and power delivery circuitry coupled in parallel with the energy storage device, wherein the power delivery circuitry is configured to deliver to the memory system a first power from an external power supply and a second power from the energy storage device when the external power supply is decoupled from the solid state memory device.
	However, the current claimed invention discloses a system, a method of manufacturing a memory device and an electronic device (claims 1-21), while the U.S. Patent No. 9,747,957 discloses a system, a method and a solid state memory device, but it would have been obvious to one of ordinary skill in the art appreciate that both the current claimed invention and the U.S. Patent No. 9,747,957 can have the same result and apply the system has a memory circuitry and a power circuitry for the purpose that the memory system perform a data transaction at a faster rate, and latency of the memory system is reduced.  The energy storage device enables improved performance of the memory device.
                                             Allowable Subject Matter
12.	Claims 1-21 are presently rejected under obviousness double patenting, but would be allowable provided that a terminal disclaimer is filed.
Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johnston et al (US. 8,009,802) disclases 4 systern, method and device for power conircl in mass storage device.
Joshi et al (US. 7,551,508) disclases an energy efficient storage device using per element seleciable power supoly vollage in memory device.
	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824